DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of the amendment filed 9/10/2021.  Claims 1, 3, and 6 are amended and claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2011/0182570 to Yeh (hereinafter Yeh; previously cited) in view of US Pat. No. 8,885,018 to Smith et al. (hereinafter Smith, previously cited).
Regarding claim 1, Yeh discloses a stereo image display apparatus capable of enhancing image quality (abstract), comprising: a display device (display 30, Fig. 1) having a display surface and an image algorithm unit (implied by embodiments displaying video; [0032]); a lens array layer (lenticular lens array 10 with convex surfaces 11, Fig. 1) being disposed adjacent to the display surface of the display device, and the lens array layer including a base portion (substrate 20 and element layer 21, Fig. 1-2) and a plurality of lenses (Fig. 1) disposed on a surface of the base portion, wherein a bottom surface of each of the lenses has a shape (Fig. 1) and the lenses of the lens array layer are arranged in a rectangular arrangement (Fig. 1-2); and a shielding unit (light shielding unit 20, Fig. 1) being disposed between the display device and the lens array layer (Fig. 1); wherein the shielding unit includes a plurality of light transmitting regions (between light-shielding elements 21, Fig. 1) and at least one light shielding region (light-shielding elements 21, Fig. 1), the light shielding region is located at a periphery of the light transmitting regions (Fig. 1), the light transmitting regions of the shielding unit are arranged in a rectangular arrangement (Figs. 1-2), the light transmitting regions respectively correspond in position and in area to the lenses (Fig. 1-2), and the lens array layer is configured to reconstruct an un-reconstructed image displayed by the display surface as an integral image to produce a stereo image that floats in mid-air (abstract).  It should be understood that the limitation directed to producing a stereo image “that floats in mid-air” is inherent to a three-dimensional stereoscopic image as the image produced is not tethered to a single plane but rather a depth disconnected from the display layer.  The claim is not interpreted as requiring an image to be produced within a volume on a particular side of any particular element of the claimed invention (e.g. in front of the lenticular sheet).

Smith discloses: the bottom surface of each of the lenses has a circular shape (“a parallax optic, comprised of an array of spherical lens elements 4 and non-transparent material 3, may be fabricated into a structure that is periodic in two dimensions. The lens elements in FIG. 11a are capable of focusing light to a point. FIG. 11b illustrates how a parallax optic, comprised of an array of spherical lens elements 4 and non-transparent material 3, may be fabricated into a structure that is periodic in two dimensions”; col. 17, ll. 40-48). Further, Smith teaches the lens array layer is configured to reconstruct an un-reconstructed image displayed by the display surface as an integral image to produce a stereo image that floats in mid-air (Fig. 32). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to prove spherical lenses with circular bases as taught by Smith with the system as disclosed by Yeh.  The motivation would have been to provide parallax effects in orthogonal planes attributable to the rotational symmetry of the converging surfaces such that “the displayed image is viewable from all directions” (col. 5, ll. 35-53).
Regarding claim 2, Yeh discloses an intermediate medium layer (substrate 20, Fig. 1), and the shielding unit being disposed on the intermediate medium layer (Fig. 1); wherein the intermediate medium layer is disposed between the display device and the lens array layer, such that the shielding unit is disposed between the display device and the lens array layer (Fig. 1).
Regarding claim 3, Yeh discloses a stereo image display apparatus capable of enhancing image quality (abstract), comprising: a display device (display 30, Figs. 4 having a display surface and an image algorithm unit (implied by embodiments displaying video; [0032]); a lens array (lens array 10 with convex surfaces 11, Fig. 4) layer being disposed adjacent to the display surface of the display device, and the lens array layer including a base portion 
Regarding claim 4, Yeh disclosed a fixed light transmitting cover (substrate 20, Fig. 4), and the shielding unit being disposed on the fixed light transmitting cover (light-shielding elements 21, Fig. 4); wherein the fixed light transmitting cover covers the display surface of the display device such that the shielding unit is disposed on the display surface of the display device (Fig. 4).
Regarding claim 5, Yeh disclosed the shielding unit is formed in the display device; when the display surface of the display device displays the un-reconstructed image, the pixels of the display surface of the display device corresponding to the light shielding region are 
Regarding claim 6, Yeh discloses a stereo image display apparatus capable of enhancing image quality (abstract), comprising: a display device (display 30, Figs. 1, 4) having a display surface and an image algorithm unit (implied by embodiments displaying video; [0032]); a lens array (lens unit 10 with convex surfaces 11, Fig. 1, 4) layer being disposed adjacent to the display surface of the display device, and the lens array layer including a base portion (substrate 20 and element layer 21, Fig. 1-2) and a plurality of lenses (Fig. 1) disposed on a surface of the base portion, wherein a bottom surface of each of the lenses has a shape (Fig. 1) and the lenses of the lens array layer are arranged in a rectangular arrangement (Fig. 1-2) (Fig. 1, 4); and a shielding unit (light shielding elements 21, Figs. 1, 4) being disposed on the lens array layer (Figs. 1, 4); wherein the shielding unit includes a plurality of light transmitting regions (between light-shielding elements 21, Fig. 1, 4) and at least one light shielding region (light-shielding elements 21, Fig. 1, 4), the light shielding region is located at a periphery of the light transmitting regions (Figs. 1, 2, 4), the light transmitting regions of the shielding unit are arranged in a rectangular arrangement (Figs. 1-2), the light transmitting regions respectively correspond in position and area to the lenses (Figs. 1, 2, 4), and the lens array layer is configured to reconstruct an un-reconstructed image displayed by the display surface as an integral image to produce a stereo image (Fig. 2; abstract) that floats in mid-air (abstract).  It should be understood that the limitation directed to producing a stereo image “that floats in mid-air” is inherent to a three-dimensional stereoscopic image as the image produced is not tethered to a single plane but rather a depth disconnected from the display layer.  The claim is not interpreted as requiring an image to be produced within a volume on a particular side of any particular element of the claimed invention (e.g. in front of the lenticular sheet).
Regarding claim 7, Yeh discloses the shielding unit is disposed on a side of the lens array layer that is away from or close to the display device (Figs. 1, 4).
Regarding claim 8, Yeh discloses a movable light transmitting cover, and the shielding unit being disposed on the movable light transmitting cover; wherein the movable light transmitting cover covers the lens array layer such that the shielding unit is disposed on the lens array layer (Fig. 1, 4).  This claim does not specifically define “movable”.  As the optical layer structure is attached to the lens surface, it is taken to be movable onto the display structure ([0014]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872